Citation Nr: 0637447	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-12 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Whether a Substantive Appeal was timely filed with 
respect to a June 2003 rating decision that granted 
entitlement to service connection for gastroesophageal reflux 
disease (GERD) and assigned a 10 percent rating effective 
from June 1, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to May 
2003.  The veteran also had approximately four years of 
earlier active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2003 and May 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

As to the higher evaluation claims, the United States Court 
of Appeals for Veterans Claims (Court) has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later-filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the ratings questions currently 
under consideration were placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized these issues on 
appeal as set forth on the preceding page.

As to entitlement to higher initial evaluations for a left 
foot disability, a right foot disability, and a left ankle 
disability, while in December 2003 the veteran filed a timely 
notice of disagreement (NOD) with the June 2003 rating 
decision and the RO thereafter issued a statement of the case 
(SOC) in February 2004, the claimant failed to file a timely 
Substantive Appeal before his time to do so expired in June 
2004.  See 38 C.F.R. §§ 20.200, 20.302(b) (2006) (an appeal 
requires a notice of disagreement and a timely filed 
substantive appeal after issuance of a statement of the 
case).  While a VA Form 9, Appeal to Board of Veterans' 
Appeals, was thereafter received by the RO in June 2005 
neither this document nor any other writing of record can act 
as a timely Substantive Appeal because they were filed well 
after the time to perfect an appeal expired.  Id.  

As to whether a Substantive Appeal was timely filed with 
respect to a June 2003 rating decision assigned a 
noncompensable rating for renal insufficiency, the Board 
notes that in December 2003 the veteran filed a timely NOD 
with the June 2003 rating decision and the RO thereafter 
issued a SOC in February 2004.  However, it does not appear 
that he filed a timely Substantive Appeal to the June 2003 
rating decision before his time to do so expired in June 
2004.  38 C.F.R. § 20.302(b).  As a consequence, this issue 
is not currently before the Board for appellate review.

Accordingly, the Board finds that it does not have 
jurisdiction to act on any of these claims and the issues 
before the Board are as listed on the first page of this 
decision.  See 38 C.F.R. §§ 20.200, 20.302(b); Roy v. Brown, 
5 Vet. App. 554, 556 (1993) (if the claimant fails to file a 
Substantive Appeal in a timely manner, and fails to timely 
request an extension of time, "he is statutorily barred from 
appealing the RO decision").

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, the record 
shows continuity of symptomatology from the time of the 
veteran's separation from military service in May 2003 and 
first being diagnosed with hypertension post-service in 
August 2004.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, 
hypertension was incurred during military service.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that he had hypertension in-service and 
ever since service.  He also argues that his hypertension 
requires the use of medication.  It is requested that the 
veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  In such 
instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  Pertinent 
laws and regulations also provide that hypertension will be 
presumed to have been incurred in-service if it manifested 
itself to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

In deciding whether the appellant has a disability due to 
service, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, the Board notes that a 
January 2001 service medical record shows the veteran, for 
the first time, with an elevated blood pressure reading of 
135/96.  Thereafter, at his June 2001 examination, while it 
was noted that the veteran's history was negative for 
elevated blood pressure or hypertension, his blood pressure 
readings were 152/108 and 134/96 and it was recommended that 
his blood pressure be monitored.  

Following the veteran's May 2003 separation from military 
service, the record shows his complaints and treatment for 
elevated blood pressure since October 2003.  See VA treatment 
records dated from October 2003 to July 2006.  Specifically, 
in the years immediately after his May 2003 separation from 
military service, his blood pressure reading were as follows: 
October 2003, blood pressure was 139/90; January 2004, blood 
pressure was 150/84; April 2004, blood pressure was 150/92; 
and August 2004, blood pressure was 157/103 and 150/103.  
Tellingly, for VA disability purposes, hypertension means 
diastolic pressure of predominantly 90 or more or systolic 
pressure of predominantly 160 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2006).  Starting in April 2004, VA 
treatment records note that the veteran is on medication for 
his elevated blood pressure.  And, starting in August 2004, 
VA treatment records contain a diagnosis of hypertension.

The Board finds that the veteran's problems with elevated 
blood pressure both shortly before his separation from 
military service and starting just five months after his 
separation from over twenty years of military service, when 
resolving reasonable doubt in his favor, leads to the 
conclusion that the medical evidence of record shows a 
continuity of adverse symptomatology between the time of his 
separation from military service in May 2003 and his first 
undergoing VA treatment for elevated blood pressure in 
October 2003 as well as his first being diagnosed with 
hypertension in August 2004.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.303.  Accordingly, service 
connection for hypertension is granted. 

As to the Veterans Claims Assistance Act of 2000 (VCAA), 
because this decision grants the veteran the maximum benefit 
allowable by law or regulation, a discussion of the VCAA and 
the impact on the current claim is not needed.


ORDER

Service connection for hypertension is granted.


REMAND

As to entitlement to service connection for bilateral carpal 
tunnel syndrome, the veteran claims that current problems 
were caused by his in-service duties as an administrator for 
over twenty years, his DD Form 214s list his occupational 
specialties as personnel/administrative chief for over ten 
years and club manager/treasurer for over five years, and 
post-service VA treatment records show his complaints, 
diagnoses, and/or treatment for carpal tunnel syndrome 
starting in 2006, just three years after his 2003 separation 
from military service.  These records also indicate that he 
had not worked since his separation from military service.  
Therefore, the Board finds that a remand is required to 
obtain a medical opinion as to the relationship, if any, 
between the carpal tunnel syndrome first diagnosed in 2006 
and his military service which ended in 2003.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

As to whether a Substantive Appeal was timely filed with 
respect to a June 2003 rating decision that assigned a ten 
percent rating for GERD, the Board notes that, while in 
December 2003 the veteran filed a timely NOD with the June 
2003 rating decision and the RO thereafter issued a SOC in 
February 2004, it does not appear that he filed a timely 
Substantive Appeal to the June 2003 rating decision before 
his time to do so expired in June 2004.  38 C.F.R. 
§ 20.302(b).  However, during the time allowed for perfecting 
an appeal and after the issuance of the February 2004 SOC, VA 
treatment records obtained by the RO included additional 
pertinent evidence.  See VA treatment records dated in 
October 2003 and January 2004.  Therefore, a remand is 
required to afford the claimant at least 60 days from the 
mailing date of a SSOC to perfect an appeal as to this issue.  
See VAOPGCPREC 9-97; 62 Fed. Reg. 15567 (1997).

Accordingly, these issues are REMANDED for the following 
action:

1.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded a VA 
neurological examination to ascertain the 
origins of his carpal tunnel syndrome.  
The claims folders are to be provided to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., is there a 
50/50 chance) that carpal tunnel syndrome 
in either upper extremity was caused or 
aggravated by military service?

Note:  In providing the above opinion, 
the physician should take into account 
the veteran's in-service and post-service 
work history.

2.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the VCAA, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA in accordance with the 
Court's holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. § 3.159.

3.  Thereafter, the RO must readjudicate 
the claims.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in the VCAA and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and the representative 
should be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence 
received and not received and all 
applicable laws and regulations 
considered pertinent to the issues 
remaining on appeal including 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303 and 
VAOPGCPREC 9-97.  A reasonable period of 
time should be allowed for response. 

4.  As to the claim for a higher 
evaluation for GERD, the RO should issue 
a SSOC.  See 38 C.F.R. § 19.31 (2006); 
VAOPGCPREC 9-97.  If, and only if, the 
veteran files a timely Substantive Appeal 
as to this issue, should it be returned 
for review by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


